EXHIBIT 6
                                                              Franklin Tao <franklin.tao.2017@gmail.com>



Re: review article
1 message

     Redacted [Government Informant]                                         Mon, Apr 22, 2019 at 9:12 AM
To: "Tao, Franklin Feng" <franklin.feng.tao@ku.edu>, 陶丰 <taofeng@fzu.edu.cn>, Franklin Tao
<franklin.tao.2017@gmail.com>,               Redacted [Government Informant]



 Please never say 'how I could help you to move it forward' or 'I would do whatever I could help you
 success'. Sorry I do not need any help for success. I am just requesting what I should deserve.

 不属于我的一分不要，该属于我的一寸不让。这是我的原则。我有把丑话说在前头，我想您记得这句话，'我
 不是不斤斤计较的人，但当本属于我的东西被抢走时，我的反击会非常强烈非常极端。'我想您是希望有这种
 体验的，所以我是在成全您。

 我是很忙，不过总有些空闲时间做些事的。如果连自己的利益都保护不了，那忙那么多干嘛呢？到时不也是
 替别人做嫁妆么？！

 您也不要责怪别人不替您保守秘密。每个人都有自己的选择。不是每个人都能不受利益诱惑，也不是每个人
 都愿意为别人背黑锅。终究是要想人不知，除非己莫为。
 ________________________________
M Gmail                                                        Franklin Tao <franklin.tao.2017@gmail.com>



Re: review article
1 message

Redacted [Government Informant]                                             Mon, Apr 22, 2019 at 9:12 AM
To: "Tao, Franklin Feng" <franklin.feng.tao@ku.edu>,taofeng <taofeng@fzu.edu.cn>, Franklin Tao
<franklin.tao.2017@gmail.com>，             Redacted [Government Informant]


  Please never say 'how I could help you to move it forward' or 'I would do whatever I could to help you
  succeed”. Sorry I do not need any help to succeed. I am just requesting what I should deserve.


  I won't take what doesn't belong to me, and I won’t concede one inch of what should be mine. This is
  my principle. I have said the hard truth in front. I think you must remember these words, 'I am not
  mindful of narrow personal gains and losses. But when anything that belongs to me is taken away, my
  counterattack will be very strong and very extreme.' I think that you wanted to have this experience, so
  I am satisfying your wish.

  I am very busy, but I can always spare some time to do something. If I can't even protect my own in-
  terests, what is the point of me being so busy? Or it would be preparing a dowry for someone else! ！
                       TRANSLATION CERTIFICATION

Date: November 14, 2019

To whom it may concern:

This is to certify that the attached translation from Mandarin into English is an accurate
representation of the documents received by this office.

The documents are designated as:
  06-04-2019 e1_English
  05-03-2019 z1_English
  05-06-2019 c1_English
  04-30-2019 y1_English
  04-22-2019 b1_English

Jay Bragg, project manager in this company, attests to the following:

“To the best of my knowledge, the aforementioned documents are a true, full and accurate
translation of the specified documents. I affirm that the provided translation was produced
under the ISO 9001:2015 certified quality management process and the agents responsible for
the specified translations are qualified to translate and review documents for the above
language pair.”




Signature of Jay Bragg
